Exhibit 10.b




SEVERANCE AGREEMENT AND RELEASE OF ALL LIABILITY


This Severance Agreement and Release of All Liability (“Agreement”) is made as
of February 21, 2020, between Joe Gross and Masco Corporation, with a business
address of 17450 College Parkway, Livonia, MI 48152 (“Masco”).


INTRODUCTION


A.
On February 18, 2020, Masco divested Masco Cabinetry LLC and on November 6,
2019, Masco divested Milgard Manufacturing Inc. Employee’s affiliation with
Masco ended on February 14, 2020 (the “Separation Date”).



B.
Pursuant to the letter agreement entered into by Masco and Employee on or about
June 18, 2019 (the “Retention Agreement”), Employee is eligible for certain
Retention Incentives as described therein.



C.
Employee recognizes that Masco has legitimate business interests that need
protection from unfair competition by Employee and that reasonable restraints on
Employee’s future activities are necessary in order to protect those interests.



D.
Employee has had the opportunity to review this Agreement, has been encouraged
to consult with legal counsel, if desired, in order to ascertain whether
Employee has any potential rights or remedies that will be waived and released
upon Employee’s execution of this Agreement.



E.
Employee and Masco, without any admission of liability, desire to settle with
finality, compromise, dispose of, and release all claims and demands of Employee
which have been or could be asserted, whether arising out of Employee’s
employment, the termination of Employee’s employment, or otherwise.



F.
Terms not defined herein have the meaning ascribed to them in the Retention
Agreement.



AGREEMENT


In exchange for the consideration and mutual promises identified below (the
adequacy and sufficiency of which being duly acknowledged), Employee and Masco
agree as follows:


1.
Payment of Retention Incentives. Pursuant to the Retention Agreement, Employee
is eligible for the Retention Incentives contained therein. Masco will pay
Employee the Retention Incentives consistent with the Retention Letter.

2.
Employee’s Continuing Obligations.

a.
Release. Employee, individually, and on behalf of Employee’s heirs, executors,
administrators, successors and assigns, releases and forever discharges Masco,
Employer, their parents, subsidiaries, affiliates, divisions, and, as to each of
the aforementioned, their respective successors, predecessors, assigns,
insurers, past and present owners, officers, directors, agents, current and
former employees and independent contractors, all others for whom the parties
released herein may be vicariously or otherwise liable, the attorneys and legal
representatives of all those released herein, as well as the agents and
employees of those attorneys and legal representatives, and any and all other
persons, firms, companies, corporations and other legal entities (collectively
referred to as the “Released Parties”), of and from all claims, demands,
actions, causes of action, statutory rights, debts, suits, contracts,
agreements, and liabilities of any kind, nature or description, direct or
indirect, in law or in equity,





--------------------------------------------------------------------------------




in contract or in tort or otherwise, which Employee ever had or which Employee
now has or hereafter can, shall or may have, against any of the Released
Parties, for or by reason of any matter, cause, or thing whatsoever up to the
date Employee executes this Agreement, whether known or unknown, suspected or
unsuspected at the present time, or which may be based upon pre-existing acts,
claims or events occurring at any time up to the present date which may or have
resulted in damages, including without limitation all direct or indirect claims
either for direct or consequential damages of any kind whatsoever and rights or
claims arising under any and all federal, state or local statutes, ordinances
and/or laws, including without limitation Title VII of the Civil Rights Act of
1964 (“Title VII”),  the Equal Pay Act (“EPA”), the Pregnancy Discrimination Act
(“PDA”), the Genetic Information Nondiscrimination Act (“GINA”), the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Family and Medical Leave Act (“FMLA”), the Americans with
Disabilities Act (“ADA”), all claims under applicable state civil rights
statutes, and all other claims and rights, whether in law or equity.  It is the
intention of the parties that this general release by the Employee will be
construed as broadly as possible. Nothing in this Agreement, however, prohibits
or prevents Employee from filing a charge with or participating, testifying or
assisting in any investigation, hearing, whistleblower action or other
proceeding, which cannot be waived, before any federal, state or local
government agency (e.g., EEOC, NLRB, SEC, etc.), nor does anything in this
Agreement preclude, prohibit or otherwise limit, in any way, Employee rights and
abilities to contact, communicate with, report matters to or otherwise
participate in any whistleblower program administered by any such agencies.
However, to the maximum extent permitted by law, Employee agrees that if such an
administrative claim is made, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies.
b.
Medicare Waiver. Employee affirms that as of the date Employee signs this
Agreement, (1) Employee is not Medicare eligible (i.e., is not 65 years of age
or older; is not suffering from end-stage renal failure; has not received Social
Security Disability Insurance benefits for 24 months or longer, etc.) or (2) if
eligible, Employee has no outstanding claims for Medicare benefits. Nonetheless,
if the Centers for Medicare & Medicaid Services (the “CMS”) (this term includes
any related agency representing Medicare’s interests) determines that Medicare
has an interest in the payment to Employee under this Agreement, Employee agrees
to indemnify, defend and hold Masco harmless from any action by the CMS relating
to medical expenses of Employee. Employee agrees to reasonably cooperate with
Masco upon request with respect to any claim the CMS may make and for which
Employee is required to indemnify Masco under this paragraph.

Further, Employee agrees to waive any and all future actions against Masco for
any private cause of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A).
The release contained herein will not release or otherwise affect the Parties’
rights and obligations arising under this Agreement.
c.
Past Agreements Continue. This Agreement does not release Employee of any
ongoing obligations owed to the Masco pursuant to the following agreements
previously entered into with Masco:

i.
Dispute Resolution Policy (DRP). Any dispute Employee might have against any
Masco, arising out of the terms of this Agreement or otherwise, will be resolved
solely by use of Dispute Resolution Policy, the terms of which are incorporated
into this Agreement. By signing this Agreement, Employee certifies that Employee
has had an opportunity to review the DRP and that Employee has signed an
acknowledgement of receipt of that document.









--------------------------------------------------------------------------------




ii.
Proprietary Confidential Information and Invention Assignment Agreement.
Employee agrees to comply with the Proprietary Confidential Information and
Invention Assignment Agreement. That Proprietary Confidential Information and
Invention Assignment Agreement, a copy of which has been provided to Employee,
shall continue in full force and effect. By executing this Agreement, Employee
certifies that all confidential, proprietary or trade secret information has
been returned as required by Paragraph 2 of the Proprietary Confidential
Information and Invention Assignment Agreement.

iii.
Terms and Conditions of Restricted Stock Awards. Pursuant to the 2014 Masco
Corporation Long-Term Stock Incentive Plan, the awards made in letters to you
and the related Terms and Conditions of Restricted Stock Awards Granted Under
the Masco Corporation 2014 Long Term Stock Incentive Plan, Employee continues to
be bound by the obligations described therein.

d.
Return of Property. Employee agrees to return immediately any and all Masco
property still in Employee’s possession (including any and all property of its
affiliates) of whatsoever kind and character, including, without limitation,
keys, documents, computer software and hardware, discs and media, and policy and
procedures manuals.

e.
Cooperation With Masco. Employee agrees that in the defense or prosecution of
any pending or future claim involving Masco or any of its current or former
affiliates (collectively referred to as the “Company”), Employee will be
available at reasonable times for the purpose of consultation, discovery and
providing testimony. Employee will at all times be candid, honest, and
forthright in discharging the duties contemplated by this Paragraph. If it
becomes necessary for the Company to obtain the cooperation of the Employee as
contemplated herein, the Company will, in good faith and to the extent
practicable, endeavor to reasonably accommodate the Employee’s personal and work
schedules and reimburse reasonable expenses incurred by the Employee in
connection with providing support and cooperation pursuant to this Agreement.

f.
Non-Cooperation With Others. Except to the extent permitted by applicable law,
Employee shall not encourage or, except as required by law, provide any
information about the business, products, or employees of the Company to any
person or entity to assert, maintain, or prosecute a claim or litigation against
Company or its officers, directors, or employees. Employee further agrees that,
if approached informally or subpoenaed by any person, company, attorney, or
agent for any person or entity other than the Company, at any time regarding any
matter, currently litigated or otherwise, involving the Company, its employees,
its products, or its business, Employee will give immediate notice to the
General Counsel of Masco Corporation, 17450 College Parkway, Livonia, MI 48152.
Masco shall reimburse Employee for any reasonable expense incurred in connection
with such notification.

g.
No Disparagement. Employee agrees not to criticize, disparage or otherwise
demean in any way Masco or its affiliates or their respective products,
officers, directors or employees. This includes, but is not limited to, directly
or indirectly providing disparaging comments to the media or disseminating them
electronically, such as on any website or blog.

h.
Non-Disclosure. Employee agrees that the negotiations concerning this Agreement,
the fact of this Agreement, and the contents of this Agreement shall be kept
strictly confidential, and shall not be disclosed to any person. Notwithstanding
the above, Employee may disclose the terms of this Agreement: (a) to Employee’s
spouse, tax advisors, taxing authorities and attorneys; (b) as may be required
in response to a court order or subpoena; (c) as may be required by law or
financial institutions with which Employee does business; or (e) in any action
alleging a breach of, or seeking to enforce, this Agreement. To the extent the
existence or the terms of the Agreement are revealed pursuant to this paragraph,
Employee agrees to take reasonable steps to ensure that any information which is
disclosed will not be disclosed to any other third party, including, but not
limited to, by advising such recipients that they must not divulge the terms of
this Agreement and that the terms are considered confidential.





--------------------------------------------------------------------------------




i.
Disclosure of Known Claims. Employee represents and warrants that Employee has
disclosed to Masco any and all facts within Employee’s knowledge concerning any
actual or potential claim against Masco, including but not limited to any and
all claims arising out of federal, state or local law, or any claim resulting in
or from a loss, theft or fraud against Masco.

j.
No Actions Filed. Employee represents that Employee has not filed any action,
charge, suit, or claim against Masco with any federal, state, or local agency or
court, and has not initiated any mediation or arbitration proceeding. Employee
further agrees that Employee shall not receive or be entitled to any monetary
damages, recovery, and/or relief of any type in connection with any charge,
administrative action, or legal proceeding pursued by Employee, by any
governmental agency, person, group, or entity regarding and/or relating to any
claim(s) released pursuant to this Agreement.

k.
Consequence of Employee’s Breach. Employee acknowledges and agrees that if
Employee, in Masco’s good faith judgment, breaches any obligation under this
Agreement or the Retention Agreement, Masco may immediately terminate any
remaining payments and the provision of any other benefits that might otherwise
be required by this Agreement; provided, however, Employee will be paid or
allowed to retain $1,000 of the Retention Incentives. Any such termination by
Masco shall not impair the validity or enforceability of the release provision
of this Agreement.

l.
Additional Relief. The Employee acknowledges and agrees that Masco’s remedy at
law for a breach or threatened breach of any of the following provisions of this
Agreement: Disclosure of Known Claims, Non-Competition, No Disparagement,
Non-Disclosure, Proprietary Confidential Information and Invention Assignment
Agreement, Cooperation with Masco, Non-Cooperation with Others - would be
inadequate and, in recognition of this fact, in the event of a breach or
threatened breach of any of these provisions, the Employee agrees that, in
addition to its remedy at law, and at Masco’s option, all rights of the Employee
under Paragraph 1 of this Agreement may be terminated, and Masco shall be
entitled without posting any bond to obtain, and the Employee agrees not to
oppose a request for, equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. The Employee acknowledges that the
granting of a temporary injunction, temporary restraining order or permanent
injunction merely prohibiting the use of Proprietary Information would not be an
adequate remedy upon breach or threatened breach hereof, and consequently agrees
upon any such breach or threatened breach to the granting of injunctive relief
prohibiting the design, development, manufacture, marketing or sale of products
and providing of services of the kind designed, developed, manufactured,
marketed, sold or provided by Masco or its affiliates as of the date of this
Agreement. Nothing herein contained shall be construed as prohibiting Masco from
pursuing, in addition, any other remedies available to it for such breach or
threatened breach.

m.
Remedies Cumulative. Employee acknowledges and agrees that the rights and
remedies given to Masco in this Agreement shall be deemed cumulative, and the
exercise of one such remedy shall not operate to bar the exercise of any other
rights and remedies reserved to Masco or available at law or in equity.

n.
Employee Acknowledgments. Employee specifically represents, warrants and
confirms that Employee: (a) has been properly paid for all hours worked for the
Employer; (b) has received all bonuses and other compensation due to the
Employee with the exception of the Employee’s final payroll check(s) for wages
through and including the Separation Date, which will be paid at the time of
separation; (c) is not entitled to any bonuses or other compensation; and (d)
has not engaged in any unlawful conduct relating to the business of Masco.













--------------------------------------------------------------------------------




3.
Miscellaneous Provisions

a.
Termination of Welfare Benefit and Pension Plans. As of the Separation Date,
Employee shall cease to be an active participant under Masco’s welfare benefit
and pension plans (or the plans of any of Masco’s affiliates) pursuant to the
terms of those plans, and no additional benefits shall accrue to Employee.
Employee waives any claim to such accrual of benefits beyond the Separation
Date.

b.
Time for Acceptance. Employee has twenty-one days during which to consider this
offer. Employee is not required to, but may, accept this Agreement by signing
and dating it within twenty-one days. If Employee does not execute this
Agreement within twenty-one days, then Masco’s offer of this Agreement will be
revoked and it shall be deemed null and void.

c.
Revocation/ Effective Date. Employee understands that Employee may revoke this
Agreement for a period of seven calendar days following the execution of this
Agreement. Therefore, the Effective Date of this Agreement will be the eighth
calendar day after Employee signs and dates the Agreement. Employee further
understands that, to be effective, any revocation must be in writing and
postmarked within seven calendar days of the date on which Employee signs and
dates this Agreement, and that the revocation notice must be addressed to Tara
Mahoney, Corporate Employment Counsel, Masco Corporation, 17450 College Parkway,
Livonia, MI 48152. If revocation is by mail, Employee should send it by
certified mail, return receipt requested in order to create proof of mailing.

d.
Withholding and Payroll Taxes. Any and all payments to Employee under this
Agreement are subject to applicable withholding and payroll taxes.

e.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan.

f.
Venue. The parties agree that any dispute may only be commenced in the office of
the American Arbitration Association nearest Livonia, Michigan.

g.
Entire Agreement. This Agreement contains the parties’ entire agreement relating
to its subject matter and supersedes and replaces all other agreements and/or
understandings between the parties relating to its subject matter, except as
otherwise specifically stated herein; provided however, that the Retention
Agreement, Proprietary Confidential Information and Invention Assignment
Agreement and the Dispute Resolution Policy referenced herein shall be
incorporated by reference into this Agreement and shall continue in full force
and effect, as shall those terms in any and all other agreements which, by their
terms survive the termination of employment.

h.
Modifications. This Agreement may not be modified except by a subsequent written
agreement, executed by both parties, which specifically evidences an intent to
modify the terms of this Agreement. Employee reaffirms Employee’s agreement to
comply with all such ongoing obligations. The terms of this Agreement are
contractual and not a mere recital.

i.
No Oral Representations. Employee represents that no promise, inducement or
agreement has been made between the parties regarding the subject matter of this
agreement other than those specifically set forth in this Agreement, and that he
has not relied on any oral statements of Masco or its representatives in
deciding to sign this Agreement.

j.
Knowing and Voluntary. Employee represents that employee fully understands the
terms of this Agreement, and is executing this Agreement voluntarily.

k.
Severability. If any portion of this Agreement is ruled unenforceable, all
remaining provisions shall remain valid and in effect.

l.
Waiver of Breach. The waiver by Masco of any breach of any provision of this
Agreement shall not be construed or considered as a waiver of any subsequent
breach.

m.
Headings. The headings of each Paragraph are for convenience only, and shall not
affect the meaning or intent of any provision of this Agreement.





--------------------------------------------------------------------------------




n.
Assignment. Employee’s obligations under this Agreement are not assignable,
although Masco shall have the right to assign this Agreement. This Agreement
shall be binding upon Employee’s executors, heirs, estate, legal
representatives, beneficiaries, and other successors in interest and shall inure
to the benefit of Masco and its successors and assigns. All subsidiaries,
affiliates, and successors in interest of or to Masco are intended to be third
party beneficiaries of this Agreement.







Masco Corporation




By: /s/ Renee Straber
Renee Straber


Its: Vice President, Chief Human Resources Officer
        
        
/s/ Joseph Gross___
Employee Signature    


Joseph Gross    
Employee Printed Name
                    
_ _February 28, 2020_______
Date Employee Signed






